Exhibit 10(a)
 
AMENDMENT NO. 4
 
TO
 
PPL CORPORATION
INCENTIVE COMPENSATION PLAN
 
WHEREAS, PPL Corporation, (“PPL”) has adopted the PPL Corporation Incentive
Compensation Plan (“Plan”), effective January 1, 1987; and
WHEREAS, the Plan was amended and restated effective January 1, 2003; and
subsequently amended by Amendment No. 1, 2 and 3; and
WHEREAS, PPL desires to further amend the Plan;
 
NOW, THEREFORE, the Plan is hereby amended as follows:
 
I.           Effective December 1, 2007, Sections 7, 8 and 10 are amended to
read as follows and Section 8(G)(d) is deleted in its entirety:
SECTION 7.  RESTRICTED STOCK.
B.  Restriction Period.  At the time a Restricted Stock or Restricted Stock
Units Award is granted, the Committee shall establish a Restriction Period
applicable to such Award which shall be not less than three years.  Each
Restricted Stock or Restricted Stock Units Award may have a different
Restriction Period.  All Restricted Stock Units granted after December 31, 2004
shall have a mandatory Restriction Period, if the Restriction Period has not
lapsed as of the day prior to a termination of employment, of six calendar
months from the day of termination of employment.
Notwithstanding the other provisions of this Section 7:  (i) in the event of a
Change in Control, the Restriction Periods on all Restricted Stock Awards
previously granted shall lapse and in the event of a "change in ownership or
effective control" as defined by Treasury Regulations under Code Section
409A(a)(2)(A)(v), the Restriction Periods on all Restricted Stock Units shall
lapse and; (ii) apart from a Change in Control, the Committee is also
authorized, in its sole discretion to accelerate the time at which any or all of
the restrictions on all or any part of a Restricted Stock Award shall lapse or
to remove any or all of such restrictions whenever the Committee may decide that
changes in tax or other laws or other circumstances arising after the granting
of a Restricted Stock Award make such action appropriate; provided, however,
that no acceleration or removal of restrictions pursuant to this clause (ii)
shall result in payout of Common Stock to the Participant less than six months
after the Date of Grant, except pursuant to Section 7C below upon the
Termination, death, Disability or Retirement of the Participant.
SECTION 8.  STOCK OPTIONS.
E.       Form of Payment.  At the time of the exercise of the Option, the Option
price shall be payable in United States dollars by (i) check or (ii) by such
other mode of payment as the Committee may approve, including payment through a
broker in accordance with procedures permitted by Regulation T of the Federal
Reserve Board.
 
SECTION 10.  MISCELLANEOUS PROVISIONS.
C.  Tax Withholding.  Whenever under the Plan Common Stock is to be delivered
pursuant to an Award, PPL Corporation may require as a condition of delivery
that Participant remit an amount sufficient to satisfy all federal, state and
local tax withholding requirements related thereto.  In addition, PPL
Corporation may deduct from any salary or other payment due to such Participant,
an amount sufficient to satisfy all federal, state and local tax withholding
requirements related to the delivery of Common Stock under the Plan.  Without
limiting the generality of the foregoing, Participant may elect to satisfy all
or part of the foregoing withholding requirements by delivery of unrestricted
shares of Common Stock owned by Participant for at least six months (or such
other period as PPL Corporation may determine), having a Fair Market Value
(determined as of the date of such delivery by Participant) equal to all or part
of the amounts to be so withheld.  As a condition of accepting such delivery,
PPL Corporation may require Participant to furnish an opinion of counsel
acceptable to PPL Corporation to the effect that such delivery will not result
in Participant incurring any liability under Section 16(b) of the Exchange
Act.  Alternatively, PPL Corporation may permit any such delivery to be made by
withholding shares of Common Stock from the shares otherwise issuable pursuant
to the Award giving rise to the tax withholding obligation (in which event the
shares shall be valued at their fair market value under any reasonable valuation
method permitted by IRS regulations for withholding purposes, which shall be
consistently applied).
 
II. Except as provided for in this Amendment No. 4, all other provisions of the
Plan shall remain in full force and effect.
IN WITNESS WHEREOF, this Amendment No. 4 is executed this         day
of  ___________________, 2008.

 
PPL SERVICES CORPORATION
 
PPL CORPORATION
     
By:______________________________
 
By:______________________________
Paul Farr
Executive Vice President and
Chief Financial Officer
 
Paul Farr
Executive Vice President and
Chief Financial Officer


